DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the top view” on line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al. (US 2008/0067966 A1) 
Regarding claim 1, Ou et al. disclose a transfer robot comprising: one arm (Figs. 1-4, element 14) having a first connection portion (paragraph 0014-0015); another arm (Figs. 1-3, element 16) having a second connection portion that is connected to the first connection portion of the one arm via a shaft (Fig. 4, element 36) such that the another arm is rotatable relatively with respect to the one arm around a shaft axis (Fig. 3, element Y1-Y2) of the shaft (paragraph 0014-0015, 0019-0022); and a motor (Fig. 4, element 30, 32, 34) provided inside of the first connection portion of the one arm, the motor including a rotor (Fig. 4, element 32, 34) rotatable around the shaft axis to rotate the one arm or the another arm around the shaft axis (paragraph 0018-0019).
	Regarding claim 2, Ou et al. disclose the transfer robot as applied to claim 1 above, wherein the motor comprises a stator (Fig. 4, element 30) which surrounds the rotor and which is held in the first connection portion (Fig. 4, element 26) of the one arm (paragraph 0015-0020).
	Regarding claim 12, Ou et al. disclose the transfer robot as applied to claim 2 above, wherein 
the stator has a cylindrical shape (Fig. 4, element 30), the rotor (Fig. 4, element 34) faces an inner peripheral side of the stator, and the motor further comprises a base (Fig. 4, element 32) that supports the rotor (paragraphs 0017-0019).
Regarding claim 16, Ou et al. disclose the transfer robot as applied to claim 1 above, wherein an entirety of the motor is provided inside the first connection portion of the one arm (Fig. 4, element 26; paragraph 0018).
	Regarding claim 17, Ou et al. disclose the transfer robot as applied to claim 1 above, further comprising: a hand (Figs. 1-3, element 18) connected to the another arm (paragraph 0015).
Regarding claim 18, Ou et al. disclose the transfer robot as applied to claim 1 above, wherein the one arm has an upper surface and the another arm has an lower surface, the upper surface being opposite to the lower surface when the one arm and the another arm overlap, and 
wherein the shaft axis is substantially perpendicular to the upper surface and the lower surface (see rotate about vertical axis Y1-Y2; see Figs. 1-3 and paragraph 0015).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US 2008/0067966 A1) as applied to claim 2 above, and further in view of Ishikawa et al. (US 2014/0379128 A1).
Regarding claim 3, Ou et al. teach the transfer robot as applied to claim 2 above.
Ou et al. are silent regarding a rotation suppressor configured to suppress relative rotation between the stator and the robot when electric power is not supplied to the motor and not to suppress the relative rotation when electric power is supplied to the motor.

It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Ishikawa et al. to the prior art system taught by Ou eta l. That is, it would have been obvious to configure the transfer robot with a rotation suppressor according the technique taught by Ishikawa et al. Application of the known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the transfer robot having a rotation suppressor configured to suppress relative rotation between the stator and the robot when electric power is not supplied to the motor and not to suppress the relative rotation when electric power is supplied to the motor.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US 2008/0067966 A1) as applied to claim 2 above, and further in view of Furuichi et al. (US 2013/0195600 A1).
	Regarding claim 5, Ou et al. teach the transfer robot as applied to claim 2 above.
	While Ou et al. teach a single hand (Figs. 1-3, element 18) rotatable connected to the another arm via a second shaft (Fig. 3, element 28; paragraph 0015), Ou et al. are silent regarding a plurality of hands rotatably connected to the another arm via a second shaft wherein the another arm comprises a plurality of removable rotary motors and a plurality of belts therein, driving force of each of the plurality of removable rotary motors is transmitted to each of the plurality of hands via each of the plurality of belts.
	Furuichi et al. teach a transfer robot (Fig. 1, element 1) having a plurality of hands (Figs. 1-3, 5, 7-8, element 4a, 4b) rotatably (Figs. 1 and 5, element 103a) connected to an another arm (Figs. 1-3, 5 
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Furuichi et al. to the prior art system taught by Ou et al. That is, it would have been obvious to configure the transfer robot taught by Ou et al. with the plurality of hands by applying the well-known technique taught by Furuichi et al. Application of the well-known technique to Ou et al would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the transfer robot according to claim 2 further comprising a plurality of hands rotatable connected to the another arm via a second shaft, wherein the another arm comprises a plurality of removable rotary motors and a plurality of belts therein, driving force of each of the plurality of removable rotary motors is transmitted to each of the plurality of hands via each of the plurality of belts. 
	Regarding claim 6, Ou et al. teach the transfer robot as applied to claim 5 above.
Furuichi et al. teach the plurality of hands include a first hand (Figs. 1-3, 5, 7-8, element 4a) and a second hand (Figs. 1-3, 5, 7-8, element 4b), wherein the plurality of removable rotary motors include a first rotary motor (Figs. 2 and 7-8, element 9a) and a second rotary motor (Figs. 2 and 7-8, element 9b), the first rotary motor having a first output shaft (Figs. 7-8, element 81a) projecting a first direction, the second rotary motor having a second output shaft (Figs. 7-8, element 81b) projecting in a second direction opposite to the first direction (paragraph 0021, 0027-0032, 0035, 0039-0047), and wherein the plurality of belts include a first belt (Fig. 7, element 84aF, 84aM and 84aR) and a second belt (Fig. 7, 
	Regarding claim 7, Ou et al. teach the transfer robot as applied to claim 5 above, wherein the another arm is configured to rotate relatively to the one arm (paragraph 0014-0015, 0019-0022).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. as applied to claim 1 above, and further in view of Kremerma et al. (US 2013/0115028 A1).
	Regarding claim 15, Ou et al. teach the transfer robot as applied to claim 1 above. Ou et al. are silent regarding a control device configured to control the transfer robot. 
Kremerman et al. teach a control device (Fig. 1B, element 121) configured to control a transfer robot (Fig. 1B, element 104; paragraph 0023, 0033 and 0039). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known control technique taught by Kremerman et al. to the prior art system taught by Ou et al. Application of the well-known technique taught by Kremerman et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a control device configured to control the transfer robot. 
Allowable Subject Matter
Claims 4, 8-11, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dale Moyer/Primary Examiner, Art Unit 3664